2022 WI 51

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2020AP485


COMPLETE TITLE:         Wisconsin Property Tax Consultants, Inc. and
                        Wisconsin Manufacturers and Commerce, Inc.,
                                  Plaintiffs-Appellants-Petitioners,
                             v.
                        Wisconsin Department of Revenue,
                                  Defendant-Respondent.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 398 Wis. 2d 654, 963 N.W.2d 103
                              PDC No: 2021 WI App 47 - Published

OPINION FILED:          June 30, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          April 5, 2022

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Ozaukee
   JUDGE:               Sandy A. Williams

JUSTICES:
HAGEDORN, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and KAROFSKY, JJ., joined.
ZIEGLER, C.J., filed a concurring opinion. ROGGENSACK, J.,
filed a concurring opinion, in which REBECCA GRASSL BRADLEY, J.,
joined.
NOT PARTICIPATING:



ATTORNEYS:


       For        the   plaintiffs-appellants-petitioners,   there     were
briefs filed by Don M. Millis, Karla M. Nettleson and Reinhart
Boerner Van Deuren S.C., Madison. There was an oral argument by
Don M. Millis.


       For the defendant-respondent, there was a brief filed by
Brian P. Keenan, assistant attorney general, with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Brian P. Keenan.


    An   amicus   curiae   brief   was   filed   by   Lucas   T.   Vebber,
Anthony F. LoCoco and Wisconsin Institute for Law & Liberty,
Milwaukee, for the Wisconsin Property Taxpayers, Inc.




                                   2
                                                                         2022 WI 51
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.     2020AP485
(L.C. No.    2019CV226)

STATE OF WISCONSIN                             :            IN SUPREME COURT

Wisconsin Property Tax Consultants, Inc. and
Wisconsin Manufacturers and Commerce, Inc.,
                                                                      FILED
             Plaintiffs-Appellants-Petitioners,
                                                                 JUN 30, 2022
      v.
                                                                    Sheila T. Reiff
Wisconsin Department of Revenue,                                 Clerk of Supreme Court


             Defendant-Respondent.


HAGEDORN, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and KAROFSKY, JJ., joined.
ZIEGLER, C.J., filed a concurring opinion.      ROGGENSACK, J.,
filed a concurring opinion, in which REBECCA GRASSL BRADLEY, J.,
joined.




      REVIEW of a decision of the Court of Appeals.                   Reversed and

cause remanded.



      ¶1     BRIAN HAGEDORN, J.         When both a court and an agency

may address an issue, who should decide first?                        That is the

question     this   case    presents,    and   the     question       the    primary

jurisdiction doctrine answers.            We have held that a circuit

court may stay its hand pending an agency's determination if the
issue      before   it    turns   primarily    on     factual       or      technical
                                                                                No.    2020AP485



questions within the agency's expertise.                           But if the question is

primarily    one        of     law        outside          the     agency's      specialized

competence, the circuit court should decide the question.                                     In

this case, the circuit court declined to decide whether a letter

from the Wisconsin Department of Revenue (DOR) constituted an

unpromulgated      rule,       deferring             instead       to    the    Tax    Appeals

Commission to decide that question first.                           We conclude that the

circuit court erroneously exercised its discretion.                              Even if the

Tax    Appeals     Commission             has       jurisdiction         to     address      the

unpromulgated      rule       question,         it    is     a    pure   question       of   law

outside the Tax Appeals Commission's expertise.                                  The circuit

court should have assumed jurisdiction and decided it.



                                     I.    BACKGROUND

       ¶2   In 2017, the Wisconsin Legislature enacted a new tax

exemption    for    "machinery,           tools,       and       patterns,     not    including

such items used in manufacturing."                           2017 Wis. Act 59, § 997j

(codified    at    Wis.      Stat.    § 70.111(27)(b)               (2017-18)).         Seeking
guidance on how the new exemption would be applied, Wisconsin

Manufactures and Commerce, Inc. (WMC) sent a letter to DOR.                                   In

the letter, WMC articulated its view that "machinery, patterns

and tools that are not used in manufacturing" are exempt even if

that   property        is    "located      on       manufacturing        property."          DOR

disagreed.        It    explained         by    letter       its     view     that    "the   new

exemption does not apply to manufacturers."




                                                2
                                                                    No.    2020AP485



       ¶3      WMC responded by filing a declaratory judgment action

in circuit court under Wis. Stat. § 227.40 (2019-20)1 raising

three claims:          (1) DOR's letter is an unpromulgated rule and is

therefore invalid; (2) DOR's letter is invalid because it is

inconsistent with the text of the new exemption; and (3) DOR's

proffered       interpretation       violates     various    provisions    of     the

Wisconsin and United States constitutions.2                    Following cross-

motions for summary judgment, the circuit court dismissed all

three       claims    under    the   primary    jurisdiction    doctrine.3         It

observed that the Tax Appeals Commission was then "considering

how to interpret and apply Wis. Stat. § 70.111(27) to property

owned and used by the manufacturers" and was "well suited to use

its expertise in determining this issue."               It therefore declined

to assume jurisdiction over any of the three claims.

       ¶4      WMC    appealed    the   circuit    court's    dismissal     of   the

unpromulgated rule and constitutional claims only, and the court

of appeals affirmed.             Wis. Prop. Tax Consultants, Inc. v. DOR,

2021       WI App 47,    398   Wis. 2d 654,     963   N.W.2d 103.         WMC    then
sought this court's review, but only regarding the unpromulgated

rule claim.          We granted the petition for review.



       All subsequent references to the Wisconsin Statutes are to
       1

the 2019-20 version.

       Wisconsin Property Tax Consultants, Inc. is also a
       2

plaintiff with WMC. We refer to the plaintiffs collectively as
WMC.

       The Honorable Sandy A. Williams of the Ozaukee County
       3

Circuit Court presided.

                                          3
                                                                                  No.    2020AP485



                        II.    PRIMARY JURISDICTION DOCTRINE

      ¶5        The primary jurisdiction doctrine comes into play when

"both a court and an administrative agency have jurisdiction

over resolution of issues in a dispute."                             City of Brookfield v.

Milwaukee        Metro.       Sewerage     Dist.,        171       Wis. 2d 400,         420,      491

N.W.2d 484 (1992).              It is "a doctrine of comity" and judicial

efficiency,           with     the     purpose          of     promoting          "the        proper

relationship between administrative agencies and courts."                                          Id.

Thus, primary jurisdiction deals not with the court's ability to

decide     the    matter,       but    with    "which         portion       of    the    dispute-

settling    apparatus——the            courts       or    the       agency——should,           in    the

interests         of      judicial        administration,                 first        take       the

jurisdiction that both the agency and the courts share."                                          Gen.

Tel. Co. of Wis. v. Auto-Owners Ins. Co., 140 Wis. 2d 10, 23,

409 N.W.2d 133 (Ct. App. 1987).                         Where both the court and the

agency     have       authority      to   answer        the    question      presented,           the

circuit court has discretion to allow the agency to address the

matter in the first instance or decide the question itself.
Sawejka v. Morgan, 56 Wis. 2d 70, 78-79, 201 N.W.2d 528 (1972).

      ¶6        One     of     the    primary       considerations               for     a    court

determining whether to let an agency address a question first is

the   nature       of    the    issue     raised.             City    of    Brookfield,           171

Wis. 2d at 420-21; Wis. Collectors Ass'n, Inc. v. Thorp Fin.

Corp.,     32     Wis. 2d 36,         44-45,    145          N.W.2d 33      (1966).           Where

factual     or        technical       issues       predominate,            our     cases          have

counseled        that    "the    better       course         may    be"    deferring         to   the


                                               4
                                                                                 No.    2020AP485



agency.4         City     of    Brookfield,          171     Wis. 2d at          421.         This

recognizes that the legislature creates agencies "to afford a

systematic method of factfinding and policymaking," typically in

areas     that    involve       technical          expertise.           McEwen     v.     Pierce

County, 90 Wis. 2d 256, 271, 279 N.W.2d 469 (1979).                                     Agencies

are   designed      to    "provide          uniformity       and    consistency          in   the

fields of their specialized knowledge."                            Thorp, 32 Wis. 2d at

44.     So when the issue involves factual or specialized questions

that fit "squarely within the very area for which the agency was

created," it is appropriate to allow the agency to address the

matter     first.         Id.          On    the     other    hand,       "when        statutory

interpretation or issues of law are significant," the circuit

court     will   have     less     reason       to    let    the        agency    decide      the

question first.           City of Brookfield, 171 Wis. 2d at 421.                             This

is particularly so where the controlling issue is primarily a

question of law that "rests within the special expertise of the

circuit court," rather than the agency.                             State v. Dairyland

Power Coop., 52 Wis. 2d 45, 56, 187 N.W.2d 878 (1971).
      ¶7     Our    cases       have    consistently         drawn       the     line    between

fact-bound and agency-specialized questions (which may warrant

deference) and predominately legal or nonspecialized questions

(which     do    not).5         Recent       developments          in    our     approach       to


      4By "deferring" to an agency, we refer only to allowing the
agency to address the matter first, not deferring to the
agency's legal conclusions, which we no longer do.       See Wis.
Stat. § 227.57(11); Tetra Tech EC, Inc. v. DOR, 2018 WI 75, 382
Wis. 2d 496, 914 N.W.2d 21.
      5   Besides the cases already cited, see Beal v. First Fed.
                                               5
                                                                         No.    2020AP485



reviewing        the   work    of   administrative    agencies     reinforce        this

distinction.

       ¶8        When we review an agency decision, we defer to the

agency's         factual      findings    unless     they    are    insufficiently

supported.         Wis. Stat. § 227.57(6).            Furthermore, as the law

instructs, we give "due weight" to "the experience, technical

competence, and specialized knowledge of the agency involved, as

well        as     discretionary         authority     conferred          upon      it."

§ 227.57(10).               Until     recently,      we     also     deferred         to

administrative          agencies'        conclusions        of     law         in   many

circumstances.         See, e.g., Milwaukee Symphony Orchestra, Inc. v.

DOR,    2010       WI 33,     ¶¶34-37,     324   Wis. 2d 68,       781     N.W.2d 674


Sav. & Loan Ass'n of Madison, 90 Wis. 2d 171, 198, 279
N.W. 2d 693 (1979); Browne v. Milwaukee Bd. of Sch. Dirs., 83
Wis. 2d 316,   329-30,   265   N.W.2d 559  (1978)   ("The issues
remaining unresolved . . . must be mainly factual, rather than
legal or constitutional. If not, the transfer was erroneous.");
Kaski v. First Fed. Sav. & Loan Ass'n of Madison, 72
Wis. 2d 132,     143-44,     240    N.W.2d 367    (1976)   ("The
discretion . . . is usually predicated upon whether there is a
substantial factual dispute which should first be resolved by
the administrative agency."); Browne v. Milwaukee Bd. of Sch.
Dirs., 69 Wis. 2d 169, 176, 230 N.W.2d 704 (1975) ("[W]here
there is no factual issue to be decided under the pleadings of
the case and 'issues of law are significant,' the court may
properly in its discretion entertain the proceedings."); City
Firefighters Union, Loc. No. 311 v. City of Madison, 48
Wis. 2d 262, 270, 179 N.W.2d 800 (1970); Noonan v. Nw. Mut. Life
Ins. Co., 2004 WI App 154, ¶29, 276 Wis. 2d 33, 687 N.W.2d 254
("[T]his case involves statutory and contract interpretation,
which fall within the province of the court."); Providence Cath.
Sch. v. Bristol Sch. Dist. No. 1, 231 Wis. 2d 159, 172, 605
N.W.2d 238 (Ct. App. 1999); Madison Tchrs., Inc. v. Madison
Metro. Sch. Dist., 197 Wis. 2d 731, 746-47, 541 N.W.2d 786 (Ct.
App. 1995); Wis. Bell, Inc. v. DOR, 164 Wis. 2d 138, 144, 473
N.W.2d 587 (Ct. App. 1991).

                                            6
                                                                                      No.        2020AP485



(describing "three levels of deference to be granted to agency

interpretations" of statutes).                     In 2018, however, we ended that

practice.           Tetra       Tech      EC,     Inc.    v.    DOR,        2018       WI 75,         382

Wis. 2d 496, 914 N.W.2d 21.                      Since our decision in Tetra Tech,

the legislature has codified our approach, directing that when

reviewing "an agency action or decision, the court shall accord

no     deference          to        the    agency's        interpretation                   of     law."

§ 227.57(11).

       ¶9     This    shift         in    our    approach       to    reviewing             the    legal

interpretations of administrative agencies further strengthens——

and    deepens——the         historical           distinction         in    our   cases           between

issues raising factual and technical questions uniquely within

the    purview       of        an    agency's         expertise,          and    those           raising

predominantly legal and nonspecialized issues that are properly

questions for the judicial branch.                        Although the analysis will

depend on the specifics of each case, courts generally should

decide       pure     questions           of     law     when        they       are     presented,

particularly when those questions lie outside an agency's area
of expertise.          With this in mind, we examine the single claim

WMC raises before us.



                                      III.       APPLICATION

       ¶10    WMC     contends            that     the    circuit           court           improperly

dismissed       its       claim        that      the     letter           response          from      DOR

constitutes an unpromulgated rule in violation of Wis. Stat. ch.

227.     We review the circuit court's decision to dismiss this
claim under the primary jurisdiction doctrine for an erroneous
                                                  7
                                                                            No.    2020AP485



exercise of discretion.               City of Brookfield, 171 Wis. 2d at 423.

"We will sustain a discretionary act if we find the trial court

examined the relevant facts, applied a proper standard of law,

and using a demonstrative rational process, reached a conclusion

that a reasonable judge could reach."                          Lane v. Sharp Packaging

Sys., Inc., 2002 WI 28, ¶19, 251 Wis. 2d 68, 640 N.W.2d 788.

      ¶11      In    briefing      and    oral       argument,     WMC     contended    the

primary jurisdiction doctrine is inapplicable here "because the

tax     appeals          commission     lacks       jurisdiction     over     Wis.   Stat.

§ 227.40(1)          declaratory        judgment       actions."           Because     other

independently sufficient grounds are available to resolve this

case,     we        do     not    address       the      Tax     Appeals     Commission's

jurisdiction over the unpromulgated rule claim in this opinion.

In    particular,           we   received       amicus    briefing       from     Wisconsin

Property       Taxpayers,        Inc.    suggesting       the    primary     jurisdiction

doctrine was improperly applied for another reason.                             It argues,

"When it comes to rulemaking challenges, such as the one brought

in this case, the question presented is essentially a purely
legal one," which the circuit court should decide in the first

instance.       Our analysis proceeds under this second argument.

      ¶12      WMC initially brought three claims against DOR:                           an

unpromulgated rule claim, an inconsistent interpretation claim,

and a constitutional claim.                     The circuit court dismissed all

three under the primary jurisdiction doctrine.                       It explained:

      At this time, there are numerous similar cases pending
      before the Tax Appeal Commission.    The Commission is
      considering how to interpret and apply Wis. Stat.
      70.111(27)  to   property  owned   and  used   by  the

                                                8
                                                                         No.   2020AP485


       manufacturers. That is the exact issue in this case.
       The Commission is well suited to use its expertise in
       determining this issue.   Therefore, this court will
       not assume jurisdiction.
Regardless of whether this rationale had some relevance to the

other claims originally filed, it is insufficient with respect

to the only claim now before us——the unpromulgated rule claim.6

       ¶13    Under     our    cases,    the     primary      jurisdiction     doctrine

should     generally      be    analyzed       claim-by-claim.           See   City   of

Brookfield, 171 Wis. 2d at 424 (analyzing claims individually).

The unpromulgated rule claim in this case would not benefit from

the Tax Appeals Commission's specialized expertise in tax law or

its    fact-finding       capabilities.             Rather,      it     requires    only

interpreting       and        applying     the     statute       that     defines     an

administrative rule (Wis. Stat. § 227.01(13)) and its related

procedural prerequisites.              This presents a pure question of law.

Indeed,      recognizing       the     absence     of   any    significant      factual

dispute, WMC and DOR both moved for summary judgment on the

claim.7      It is a question that does not draw upon the Tax Appeals

Commission's expertise in tax matters; it goes to the authority

and process by which an agency must adopt and administer the

law.         Whatever    the     Tax     Appeals    Commission        would    conclude

       WMC's petition for review did not challenge the circuit
       6

court's dismissal of the inconsistent interpretation claim or
the constitutional claim.    We therefore offer no opinion on
whether the circuit court properly exercised its discretion by
dismissing those claims.

       See Providence Cath. Sch., 231 Wis. 2d at 172 ("Factual
       7

issues are nonexistent; indeed, both parties moved the court for
summary judgment, asserting that there were no material issues
of fact.").

                                            9
                                                                       No.       2020AP485



(assuming it can opine on this question), the determination of

whether DOR's letter constitutes an unpromulgated administrative

rule    would      ultimately   be      decided   independently        by    a    court,

without deference to the Tax Appeals Commission.                     See Wis. Stat.

§ 227.57(11); Tetra Tech, 382 Wis. 2d 496.

       ¶14     In view of this, and considering the circuit court's

reasoning, we conclude the circuit court erroneously exercised

its discretion because it did not apply the proper standard of

law.    Lane, 251 Wis. 2d 68, ¶19.              The circuit court's reasoning

was brief; it did not examine the unpromulgated rule claim at

all.    As best we can tell, it appears the court focused on the

other claims presented to it——in particular, the interpretation

of Wis. Stat. § 70.111(27)(b) DOR offered in its letter.                                 So

while the circuit court explained its decision to defer to the

Tax Appeals Commission regarding the proper interpretation of

§ 70.111(27)(b), it gave no justification for its decision to

defer     on    the     question     of    whether     DOR's     letter          was     an

unpromulgated rule.         See City of Brookfield, 171 Wis. 2d at 423
(reversing       when   a   court       "failed   to   engage     in    a    reasoned

consideration" regarding a particular claim).                   Nor did the court

observe the distinction our cases have made between factual and

technical issues on the one hand, and pure questions of law

outside      the    expertise      of     agencies     like    the     Tax       Appeals

Commission on the other.

       ¶15     As we have explained, the unpromulgated rule claim in

this    case    involves    the     interpretation      and    application          of   a
statute to undisputed facts.               As a pure question of law in a
                                           10
                                                                                     No.     2020AP485



nonspecialized area, this is an issue properly addressed to the

court's    expertise.           Noonan     v.    Nw.         Mut.       Life     Ins.      Co.,    2004

WI App 154,       ¶29,    276    Wis. 2d 33,             687       N.W.2d 254        (rejecting       a

claim that the primary jurisdiction doctrine required deference

to   the   agency    because        the    case          was       one      of     "statutory       and

contract interpretation, which fall within the province of the

court").     By contrast, the Tax Appeals Commission interprets and

administers the tax code and adjudicates taxpayer claims.                                          Wis.

Stat. § 73.01(4).           It has no unique expertise over whether a

letter     fits    the     definition           of       a     rule.             Wisconsin        Stat.

§ 227.01(13),       which       defines    a     rule,         is       a    broadly      applicable

administrative       law    statute       falling            outside         the    tax     code    and

beyond the Tax Appeals Commission's specialized knowledge.                                          And

although     we     express        no     opinion             on     the         merits      of     the

unpromulgated rule claim, which remains to be adjudicated by the

circuit    court     on    remand,        it    presents            a       question       that    fits

squarely    within       the     expertise          of       the    judicial         branch.        We

conclude the circuit court erroneously exercised its discretion
when it dismissed this claim.                    Applying our precedents to the

unpromulgated rule claim in this case, we conclude deference to

the Tax Appeals Commission is not warranted under the primary

jurisdiction doctrine.

      By the Court.——The decision of the court of appeals is

reversed, and the cause is remanded to the circuit court for

further proceedings consistent with this opinion.




                                               11
                                                                           No.    2020AP485.akz


      ¶16    ANNETTE KINGSLAND ZIEGLER, C.J.                         (concurring).            The

Department         of     Revenue            ("DOR")      provided         the      Wisconsin

Manufacturers       and       Commerce       ("WMC")    an   interpretation            of    Wis.

Stat.       § 70.111(27)(b),             a      statute       governing          taxes        for

manufacturing           properties.             In     response,       WMC        brought       a

declaratory judgment suit challenging the DOR's interpretation.

The   circuit       court       dismissed      WMC's    claims       under       the    primary

jurisdiction doctrine.               The majority concludes that the circuit

court erred because the issue presented, i.e., whether the DOR

followed      proper          rulemaking       procedures,      is     one       that       falls

squarely within the province and expertise of the courts.                                     See

majority op., ¶15 (reasoning that the issue presented is "a pure

question     of    law    in     a   nonspecialized          area"    and    is     "properly

addressed     to    the       court's       expertise").       While       the     majority's

reasoning may very well be correct, it is unnecessary.                                        The

majority     fails       to    recognize       that    WMC   could     not       bring      their

claims before the Tax Appeals Commission ("TAC").                                 WMC has no

assessment that could be appealed; they are not a manufacturer.
When a party could not possibly proceed before the TAC, the

primary jurisdiction doctrine does not apply.                         There is only one

jurisdiction for WMC to bring their claims:                          the courts.            As a

result, I respectfully concur.

      ¶17    The primary jurisdiction doctrine applies only where

"a court and an administrative agency have jurisdiction over

resolution     of       issues    in    a    dispute."        City    of     Brookfield        v.

Milwaukee     Metro.          Sewerage       Dist.,    171    Wis. 2d 400,          420,      491
N.W.2d 484 (1992).               The doctrine cannot apply when the party

                                                1
                                                                        No.   2020AP485.akz


bringing the issue cannot bring the matter before the agency.

See, e.g., Ryan v. Chemlawn Corp., 935 F.2d 129, 131-32 (7th

Cir. 1991) (explaining that the plaintiff must be allowed "the

opportunity to [obtain relief] from the only                            forum that can

provide [it], the court"             and declining to apply the primary

jurisdiction doctrine); United States v. Haun, 124 F.3d 745,

750-52 (6th Cir. 1997) (holding that the primary jurisdiction

doctrine does not apply where the plaintiff could not go before

the    relevant    agency,       reasoning       that    "[i]f     no    administrative

forum is available . . . a court should reassert or, as the case

may    be,   retain      its    jurisdiction");         City      of   Brookfield,       171

Wis. 2d at 416-24 (applying the primary jurisdiction doctrine

where the plaintiffs could present their dispute to the relevant

agency).

       ¶18   I do not join Justice Roggensack's concurrence because

it    goes   too   far    to    answer    questions         not    before     the   court.

Justice Roggensack may very well be correct that the TAC lacks

jurisdiction       to    resolve    whether       a   DOR    interpretation         is    an
unpromulgated rule.            See Justice Roggensack's concurrence, ¶¶30-

34.     But I am hesitant to answer an issue so broadly such that

it appears that a litigant might be precluded from even raising

that as a part of their broader argument before the TAC.                                 For

example, perhaps a litigant should be able to argue that an

assessment is faulty for a variety of reasons, one of which

being    that   the     assessment       stems    from      an    unpromulgated      rule.

Even if the TAC does not have jurisdiction over rulemaking, Wis.
Stat. § 227.40(2)(e) seems to suggest that persons who challenge

                                            2
                                                                                 No.    2020AP485.akz


administrative              decisions       under      Wis.      Stat.       § 227.52         may    be

statutorily required to present rulemaking arguments to the TAC.

See    § 227.40(2)(e)              (stating     that     persons         bringing       a     § 227.52

claim       may    dispute         the      "validity       of     [a]       rule      or     guidance

document" if that rule or guidance document was "duly challenged

in    the    proceeding            before    the    agency         in    which      the      order   or

decision sought to be reviewed was made or entered").                                        Here, we

need not decide that issue because WMC could not have brought

this challenge before the TAC.

       ¶19    To apply the primary jurisdiction doctrine to a party

that    cannot         go    before      the    TAC    is     an       erroneous       exercise      of

discretion.            Employing the primary jurisdiction doctrine against

WMC would deny them their day in court and require WMC to sit

idly    by    while         they    await      another      party       to   bring      the     issues

presented         to    the    TAC.         Accordingly,           I    join     the        majority's

mandate.

       ¶20    For the foregoing reasons, I respectfully concur.




                                                   3
                                                                No.    2020AP485.pdr


    ¶21     PATIENCE    DRAKE    ROGGENSACK,        J.    (concurring).          The

majority opinion concludes that, under the primary jurisdiction

doctrine, the circuit court erroneously exercised its discretion

because     Wisconsin      Manufacturers            and    Commerce's          (WMC)

unpromulgated rule challenge turns on a question of law, which

the circuit court should have decided.                While I agree with the

bottom    line    conclusion    that    the    circuit    court       should   have

decided WMC's unpromulgated rule challenge, I part ways with the

majority opinion's reasoning.               The circuit court should have

decided WMC's challenge to the Department of Revenue's (DOR)

interpretation of Wis. Stat. § 70.111(27)(b) (2017-18) claiming

it was an unpromulgated rule, because jurisdiction did not exist

in the Tax Appeals Commission to decide whether DOR's response

to WMC was an unpromulgated rule.              Because the majority misses

step one in analyzing a question of primary jurisdiction, i.e.,

whether the Tax Appeals Commission and the circuit court both

had jurisdiction to decide whether DOR's letter-response to WMC

was an unpromulgated rule, I respectfully concur.
                                I.    BACKGROUND1

    ¶22     In 2017, the Wisconsin Legislature enacted a new tax

exemption   for    "machinery,       tools,   and   patterns,     not    including

such items used in manufacturing."              2017 Wis. Act 59, § 997j

(codified at Wis. Stat. § 70.111(27)(b) (2017-18)).                     Seeking a

determination on how the new exemption would be applied, WMC

sent a written inquiry to the DOR.             WMC's inquiry expressed its

    1  The majority opinion capably sets out the background
underlying this controversy.    Therefore, I describe here only
that which is necessary to understand my writing below.

                                        1
                                                                     No.   2020AP485.pdr


view that "machinery, patterns and tools that are not used in

manufacturing" are exempt even if that property is "located on

manufacturing property."          WMC asked for DOR's interpretation of

§ 70.111(27)(b)     under     those      proposed       facts.        In   a    letter-

response, DOR disagreed with WMC's interpretation and said that

the new exemption does not apply to manufacturers, even though

the property is not used in manufacturing.

     ¶23   WMC     then   filed     a     declaratory        judgment      action    in

circuit    court    pursuant      to      Wis.      Stat.    § 227.40        asserting

that:   (1) DOR's response to WMC was an unpromulgated rule and

is therefore invalid; (2) DOR's response is invalid because it

is   inconsistent     with    the       text   of      the   new     exemption;     and

(3) DOR's response violates various provisions of the Wisconsin

and United States Constitutions.

     ¶24   Following      cross-motions          for    summary      judgment,      the

circuit    court    dismissed        WMC's       claims      under     the      primary

jurisdiction doctrine.        The circuit court observed that the Tax

Appeals Commission was then "considering how to interpret and
apply Wis. Stat. § 70.111(27) to property owned and used by the

manufacturers" and was "well suited                  to use its expertise in

determining this issue."            Accordingly, it declined to exercise

jurisdiction over WMC's claims.

     ¶25   WMC     appealed    the       court's       dismissal      of     only   the

unpromulgated rule claim and the constitutional claims.                             The

court of appeals affirmed.            Wis. Prop. Tax Consultants, Inc. v.

DOR, 2021 WI App 47, 398 Wis. 2d 654, 963 N.W.2d 103.                          WMC then



                                          2
                                                                     No.   2020AP485.pdr


sought our review of only the unpromulgated rule claim.                              We

granted review.

                                    II.     DISCUSSION

                             A.     Standard of Review

       ¶26   We     review        whether    the    circuit     court      erroneously

exercised     its    discretion       in    not    exercising   its     jurisdiction.

McEwen v. Pierce Cnty., 90 Wis. 2d 256, 268, 279 N.W.2d 469

(1979).      In so doing, we review, as a matter of law, whether the

Tax Appeals Commission had jurisdiction to resolve the dispute.

Id.    We further interpret and apply Wis. Stat. § 73.01(4) and

Wis.   Stat.       § 227.40.        We     independently   interpret        and   apply

statutes as questions of law.                 Townsend v. ChartSwap, LLC, 2021

WI 86, ¶11, 399 Wis. 2d 599, 967 N.W.2d 21.

                             B.    Primary Jurisdiction

       ¶27   When both a court and an administrative agency have

jurisdiction over resolution of issues in a dispute, courts may

look   to    the    primary       jurisdiction      doctrine    to    determine     who

should decide the case first.                 City of Brookfield v. Milwaukee
Metro. Sewerage Dist., 171 Wis. 2d 400, 420, 491 N.W.2d 484

(1992).      As we have concluded in the past, the doctrine is not

one of "power[,] but comity."                    Wis. Collectors Ass'n, Inc. v.

Thorp Fin. Corp., 32 Wis. 2d 36, 44, 145 N.W.2d 33 (1966).                         "The

purpose of the primary-jurisdiction rule is to promote proper

relationships between the courts and administrative agencies."

Id.     However, the question of primary jurisdiction does not

arise until there first has been a conclusion that both the
agency and the court have jurisdiction over the dispute.                           Beal

                                             3
                                                                       No.    2020AP485.pdr


v. First Fed. Sav. & Loan Ass'n of Madison, 90 Wis. 2d 171, 197,

279 N.W.2d 693 (1979).                If the administrative agency does not

have jurisdiction to decide the question presented, the primary

jurisdiction doctrine is not implicated.                        See Ass'n of Career

Emps. v. Klauser, 195 Wis. 2d 602, 612-13, 536 N.W.2d 478 (Ct.

App.     1995)       (explaining       that       primary      jurisdiction         assumes

jurisdiction in both a court and an agency, and if that does not

exist, primary jurisdiction is not at issue).

       ¶28    Article VII, Section 8 of the Wisconsin Constitution

provides      that:       "[e]xcept    as     otherwise      provided       by    law,   the

circuit court shall have original jurisdiction in all matters

civil and criminal within this state."                         Accordingly, we have

stated that "in Wisconsin, 'no circuit court is without subject

matter       jurisdiction        to    entertain       actions        [on        state   law

claims].'"         Vill. of Trempealeau v. Mikrut, 2004 WI 79, ¶8, 273

Wis. 2d      76,    681     N.W.2d    190     (quoting      Mueller    v.     Brunn,     105

Wis. 2d 171, 176, 313 N.W.2d 790 (1982)).

       ¶29    Furthermore, Wis. Stat. § 227.40(1) states that "the
exclusive means of judicial review of the validity of a rule or

guidance document shall be an action for declaratory judgment as

to the validity of the rule or guidance document brought in the

circuit      court    for      the   county    where     the   party    asserting        the

invalidity of the rule . . . resides or has its principal place

of business . . . ."            § 227.40(1).

       ¶30    The        Tax    Appeals       Commission        also        was     granted

jurisdiction        by    the   legislature       in   Wis.    Stat.    § 73.01(4)(a),
which states that,

                                              4
                                                                   No.    2020AP485.pdr

      Subject to the provisions for judicial review in
      s. 73.015, the commission shall be the final authority
      for the hearing and determination of all questions of
      law and fact arising under sub. (5) and s. 72.86(4),
      1985 stats., and ss. 70.38(4)(a), 70.397, 70.64,
      and    70.995(8),   s. 76.38(12)(a),    1993   stats.,
      ss. 76.39(4)(c), 76.48(6), 77.26(3), 77.59(5m) and
      (6)(b), 78.01, 78.22, 78.40, 78.555, 139.02, 139.03,
      139.06, 139.31, 139.315, 139.33, 139.76, 139.78,
      177.1103, 177.1206(3), 341.405, and 341.45, subch. XIV
      of ch. 71, and subch. VII of ch. 77.
§ 73.01(4)(a).        No administrative remedy was provided therein to

the Tax Appeals Commission to review the validity of a DOR rule.

Generally, when a statute sets forth a procedure by which to
provide     review    of   administrative        agency     decisions     and    states

that the procedure is the final review, other forms of remedy

are not available in addition to the listed procedure.                           Nodell

Inv. Corp. v. City of Glendale, 78 Wis. 2d 416, 422, 254 N.W.2d

310 (1977).

      ¶31      If an agency is interpreting its own declaration that

is being characterized as a rule made in contravention of its

own   rule-making        procedures,       the   agency     has   jurisdiction      to

review that claim.         County of Dane v. DHSS, 79 Wis. 2d 323, 331-

33, 255 N.W.2d 539 (1977).                 However, here, it is DOR who has

responded       to   WMC   in   a    way    that     is   challenged      as    a   DOR

unpromulgated rule, and it is the Tax Appeals Commission who is

asked     to    decide     whether     DOR       followed    proper       rule-making

procedures in making its letter-response to WMC.

      ¶32      In order for Tax Appeals Commission to decide whether

DOR     followed     proper     rule-making        procedures     in     its    letter-

response to WMC, Tax Appeals Commission must have the authority
to say, "yes," DOR did or "no," DOR didn't.

                                            5
                                                                  No.   2020AP485.pdr


      ¶33   Administrative        agencies         are    creations        of    the

legislature and have only those powers expressly given to them

by the legislature.      Heritage Credit Union v. Office of Credit

Unions, 2002 WI App 213, ¶12, 247 Wis. 2d 589, 634 N.W.2d 593.

No authority to judge whether DOR followed proper rule-making

procedures in issuing its letter-response is granted to the Tax

Appeals Commission by Wis. Stat. § 73.01(4)(a).                   Further, no one

has provided us with a statute or other grant of authority that

gives the Tax Appeals Commission the power to decide whether DOR

properly exercised its rule-making authority.                     I have searched

and searched, but I have found none.                   Without such a grant of

authority from the legislature, there is no jurisdiction in the

Tax Appeals Commission to decide the dispute at issue here.

      ¶34   Under Wis. Stat. § 227.40(1), only the circuit court

had jurisdiction to decide whether DOR's letter-response to WMC

was a rule that was created without following required rule-

making procedures.      Accordingly, I conclude that, because the

Tax   Appeals     Commission      had       no     jurisdiction         over    WMC's
unpromulgated rule claim, reliance on the primary jurisdiction

doctrine to decide this case is inappropriate.                Only the circuit

court had the power to review WMC's unpromulgated rule claim

against DOR.

                             III.    CONCLUSION

      ¶35   It is DOR who has responded to WMC in a way that is

challenged by WMC as a DOR rule, and it is the Tax Appeals

Commission who is asked to decide whether DOR followed proper
rule-making     procedures   in    making        its   response    to    WMC.     The

                                        6
                                                    No.   2020AP485.pdr


circuit court should have decided WMC's challenge to the DOR's

interpretation of Wis. Stat. § 70.111(27)(b) (2017-18) claiming

it was an unpromulgated rule, because jurisdiction did not exist

in the Tax Appeals Commission to decide whether DOR's response

to WMC was an unpromulgated rule.     Because the majority misses

step one in analyzing a question of primary jurisdiction, i.e.,

whether the Tax Appeals Commission and the circuit court both

had jurisdiction to decide whether DOR's letter-response to WMC

was an unpromulgated rule, I respectfully concur.

    ¶36   I am authorized to state that Justice REBECCA GRASSL

BRADLEY joins this concurrence.




                                  7
    No.   2020AP485.pdr




1